EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 23 has been canceled.
--END OF AMENDMENT--

While not discussed explicitly with Representative Brian Shaw in an interview on 19 OCT 21, therein was discussed eliminating potentially patentable subject matter.  Because claim 23 includes such, it has been canceled.  Should this change be unacceptable to Applicant, see paragraph 1 above.
Also note that previously presented claim 22 has not been included in the amendment because, while the examiner asserts case law based obviousness in nonprovisional application 17/168,921, perhaps language detailing/distinguishing a mere second regulator can be added to overcome the double patenting rejection therein.
Allowable Subject Matter
Claims 20 and 21 have been allowed.
The following is an examiner’s statement of reasons for allowance: the previous and only rejection under double patenting has been overcome with the terminal disclaimer, filed and approved on 16 SEP 21 and 17 SEP 21, respectively.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
19-Oct-21